DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 10/05/2022.
Claims 1, 5, 6, 14, and 17-25 have been amended.
Claims 1, 3-11, and 13-25 are currently pending and have been examined.



















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 10/05/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  












Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.















Claims 1, 3-6, 9, 14-17, 24, 25  are rejected under 35 U.S.C. 103 as being unpatentable over Renaud (USPGP  20160/323236 A1), hereinafter RENAUD, in view of Xing et al. (USPGP 2014/0195470  A1), hereinafter XING, and further in view of Frank et al. (USPGP 2016/0170998 A1), hereinafter FRANK.

Claims 1, 24, 25:
RENAUD as shown below discloses the following limitations:
a storage unit configured to store position information of a first device of each user of a plurality of users and date information associated with the position information, wherein the position information is stored in correlation with the date information, and the position information indicates a position of the first device; (see at least paragraphs 0009, 0077, 0128)
a control unit configured to:
form a community that includes the set of users based on the set of users having the counted number of instances of movement equal to or greater than the specific number, (see at least paragraphs 0009, 0077, 0081, 0105, 0108;  Figures 22a, 22b, 26 as well as associated and related text)
RENAUD does not specifically disclose:
count a number of instances of movement to a periphery of a specific location by each user of the plurality of users, based on a movement history indicated by the stored position information and the stored date information;
determine, from the plurality of users, a set of users having the counted number of instances of the movement to the periphery of the specific location equal to or greater than a specific number, based on the counted number of instances of the movement to the periphery of the specific location by each user of the plurality of users;
distribute a message to each user of the set of users having the counted number of instances of the movement equal to or greater than the specific number, wherein the message is input through an interface. 
However, XING, in at least paragraphs 0003, 0005, 0028, 0041, , 0010, 0077, 0108;  Figure 3 as well as associated and related text does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of RENAUD with the technique of XING because, “Mobility patterns provide information regarding patterns of movement for people. These patterns can be for an individual, or for a crowd of people (e.g., the population of a city). For example, a mobility pattern of an individual can provide information including the typical travel times and paths of trips between home and work for the individual. A mobility pattern of a crowd can provide information including the congestion times or the amount of congestion at a particular time for a road or route. Mobility patterns are typically derived from data relating to the time and location of people as they move between different geographical locations. Such data can be collected from different sources and analyzed to identify mobility patterns. Understanding mobility patterns can have many beneficial uses, including finding rideshare solutions for an individual or solving transportation problems of big cities.” (XING: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of RENAUD/XING does not specifically disclose …a set of users.  FRANK, however, in at least paragraphs 0906, 0938, 1647 discloses examples of grouping travelers into sets and subsets.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of RENAUD/XING with the technique of FRANK because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 3:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  FRANK further discloses the control unit is further configured to form the community based on a time of stay of each user of the set of users at the periphery of the specific location for equal to or greater than a specific time. See at least paragraph 0520.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENAUD/XING with the technique of FRANK because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Claims 4-6:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  RENAUD further discloses:
the interface is at the specific location.  
a second device that includes an input unit is at the specific location as the, and a user of the set of users inputs the message to the input unit.
the control unit is further configured to control the storage of the position information of the first device of each user of the plurality of users and the date information associated with the position information, and
the position information of the first device of each user of the plurality of users and the date information associated with the position information are stored at one of a time designated by a respective user of the plurality of users or a periodic interval.
See at least paragraph 0128.

Claim 9:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  RENAUD
 further discloses the control unit is further configured to distribute the message based on social media.  See at least paragraph 0129.









Claims 14, 15:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  RENAUD further discloses:
the second device further includes a photographing unit that captures the message that is input at the input unit, and
a display unit that displays the message that is captured by the photographing unit. 
the control unit is further configured to control the display unit to display the message captured by the photographing unit in an enlarged manner,
the message is displayed based on a size of the message is less than or equal to a specific size.
See at least paragraph 0126; Figure 32 as well as associated and related text.

Claims 16, 17:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  FRANK further discloses:
decode the message captured by the photographing unit based on inclusion of encrypted characters in the message;  and
control the display unit to display the decoded message.
the control unit is further configured to:
recognize a plurality of characters in the message;
distribute text data to the set of users, wherein the text data indicates the recognized plurality of characters; 
encrypt the recognized plurality of characters; and
control the second device to display the recognized plurality of characters as the encrypted plurality of characters.
See at least paragraph 0169.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENAUD/XING with the technique of FRANK because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

















Claims 7, 8 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over RENAUD/XING/FRANK and further in view of in view of DeLuca et al. (US 2017/0352069 A1), hereinafter DELUCA. 

Claims 7 and 8:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  DELUCA further discloses:
the control unit is further configured to:
generate frequency information that indicates a plurality of movement frequencies of a plurality of positions indicated by the stored position information for each user of the plurality of users;
determine a user from the plurality of users as a candidate for the community,
the determined user is within a first range of the specific location,
a movement frequency associated with the determined user is within a second range of a set of movement frequencies of the plurality of movement frequencies associated with the set of users, and
the plurality of movement frequencies includes the movement frequency associated with the determined user.
the control unit is further configured to generate a heat map that expresses, as the frequency information, each movement frequency of the plurality of movement frequencies of each location with shading of a color.
See at least paragraphs 0023 and 0024, which teaches venue user movement [frequency information], and sentiment [color coded] heat maps). In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENAUD/XING/FRANK with the technique of DELUCA because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Claim 13:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  DELUCA further discloses:
recognize a plurality of characters in the message; 
distribute text data that indicates the recognized plurality of characters.
See at least paragraph 0018 which discusses “A geotag is a string of characters embedded in a message, photograph, website, etc. that refers to a particular geographic region or location.”  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENAUD/XING/FRANK with the technique of DELUCA because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over RENAUD/XING/FRANK and further in view of Abhyanker (US 2014/0136414 A1), hereinafter ABHYANKER. 

Claims 10 and 11:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  ABHYANKER further discloses:
the control unit is further configured to distribute an advertisement to the set of users based on an input from a manager of the community, and
the advertisement corresponds to an advertisement distribution request from a requester.
the control unit is further configured to distribute the advertisement based on the requester that is a user of the set of users.
See at least paragraph 0415 which discusses ad messages to verified users [approved] members of a social community.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENAUD/XING/FRANK with the technique of DELUCA because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claims 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over RENAUD/XING/FRANK and further in view of Kimura (US 2014/0285521 A1), hereinafter KIMURA. 
Claims 18-21:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  KIMURA further discloses:
a communication unit configured to receive each of a photographed image in combination with each of photographing position information that indicates indicating a photographing location, information that indicates a height of a photographing unit, and information that indicates a direction of the photographing unit, wherein the photographing unit photographs the photographed image; (see at least paragraphs 0039, 0155, 0161; Figures 6A, 6B, 7 as well as associated and related text)
a generation unit configured to: generate a tunnel map based on transformation of a shape of the photographed image in correspondence with each of the photographing location, the height of the photographing unit, and the direction of the photographing unit; (see at least paragraph 0161)
stick the transformed photographed image to a wall of a virtual tunnel-shaped space that corresponds to a road, wherein the storage unit is further configured to store a database that includes, in correlation with each other, the transformed photographed image, user identification information associated with the first device, a photographing date of the photographed image, and stick position information that indicates a stick position in the tunnel map. (see at least paragraph 0161)
the control unit is further configured to: 
superimpose a marking image at a position of the tunnel map, wherein the marking image corresponds to the position of the first device at a time at which the position information of the first device and the date information are stored; (see at least paragraphs 0039, 0155, 0161; Figures 6A, 6B, 7 as well as associated and related text)
update the database based on association of the marking image, the user identification information, the date information, and the position information. (see at least paragraphs 0039, 0155, 0161; Figures 6A, 6B, 7 as well as associated and related text)
the control unit is further configured to:
stick content at a position of a wall of the tunnel map, wherein the content corresponds to the position information, the height of the photographing unit, and the direction of the photographing unit, and the content is stuck based on an instruction from the first device; (see at least paragraphs 0039, 0155, 0161; Figures 6A, 6B, 7 as well as associated and related text)
update the database based on association of the content, the user identification information, the date information, and the stick position information that indicates the stick position of the content in the tunnel map. (see at least paragraphs 0039, 0155, 0161; Figures 6A, 6B, 7 as well as associated and related text)
the control unit is further configured to select one of the tunnel map in which the content is stuck to the wall of the tunnel map that is formed based on a stick operation of the photographed image or the tunnel map in which the content is stuck to the wall of the tunnel map to which the photographed image is not stuck in correspondence with a type of the first device, (see at least paragraphs 0039, 0155, 0161; Figures 6A, 6B, 7 as well as associated and related text)
the first device transmits a request for the tunnel map. (see at least paragraphs 0039, 0155, 0161; Figures 6A, 6B, 7 as well as associated and related text)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENAUD/XING/FRANK with the technique of KIMURA because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Claim 22:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  KIMURA further discloses:
the control unit is further configured to:
specify a specific user from the set of users based on a request for the tunnel map from the first device, wherein the request includes the user identification information and the position information;
determine the photographed image that is associated with user identification information of the specific user specified at a periphery of the position of the device based on the database;
construct the tunnel map based on a stick operation on the determined photographed image; and
transmit the tunnel map to the first device.
See at least paragraphs 0039, 0053, 0155, 0161; Figures 3, 6A, 6B, 7 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENAUD/XING/FRANK with the technique of KIMURA because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claim 23:
The combination of RENAUD/XING/FRANK discloses the limitations as shown in the rejections above.  KIMURA further discloses:
the control unit is further configured to:
generate a highlighted image, wherein, in the highlighted image, a difference between the transformed photographed image and the photographed image stuck to a position that is a sticking destination of the photographed image is highlighted; and
distribute the highlighted image to a user of the set of users who moves to a position corresponding to the photographed image one of equal to a specific number of times or greater than the specific number of times.
See at least paragraphs 0039, 0053, 0155, 0161; Figures 3, 6A, 6B, 7 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENAUD/XING/FRANK with the technique of KIMURA because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
HEADQUARTERS DEPARTMENT OF THE ARMY. “Tactics in Counterinsurgency.” (MARCH 2009).  Retrieved online 03/05/2022. https://irp.fas.org/doddir/army/fmi3-24-2.pdf
The Exploratory Advanced Research Program. “Wearable Sensors in Transportation—Exploratory Advanced Research Program Initial Stage Investigation.” (MARCH 2016). Retrieved online 03/05/2022. https://www.fhwa.dot.gov/publications/research/ear/16034/16034.pdf

Foreign Art:
FRANK A M et al. “System For Ranking Experiences Based On Measurement Values Of Affective Reaction Of Users, Has Ranking Module Configured To Climb Multitude Of Experiences, Such That First Experience Is Climbed More Highly Than Second Experience.” (DE 102015113924 A1)
RENAUD F. “Apparatus For Facilitating Space Time Region Based Communication Between E.g. Mobile Devices In Cellular Network, Has Space Time Module Participating In Communication Through Interface If Space Time Region Based Criteria Are Met.” (WO 2015/089659 A1)










Applicant’s amendment filed on 10/05/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)